Motion granted. The recall of the remittitur will be requested and the same when returned will be amended by providing that the plaintiff and the defendants Crose and Leary shall have separate bills of costs in the Appellate Division and in this court against the Board of Education of the City of Lockport, and the defendant, Buckeye Blower Company, shall have costs in all courts against the Standard Accident Insurance Company, and also by striking out the award of costs to the Standard Accident Insurance Company against the plaintiff and Crose and Leary and Buckeye Blower Company amounting to $103.76 and to Crose and Leary and the Board of Education against the Buckeye Blower Company amounting to $880.81. In other respects, the motion will be denied.